Citation Nr: 1706333	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  15-09 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of VA benefits.


REPRESENTATION

Appellant represented by:	Joanne Hill, Individual Representative


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The Veteran served on active duty from October 1942 to August 1944.  He died in August 1988, and the appellant claims recognition as his surviving spouse for VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued by the RO in November 2012 that, in pertinent part, denied surviving spouse status on the basis that the marriage between the appellant and the deceased Veteran was terminated due to divorce prior to the Veteran's death.  The appellant timely appealed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant and the Veteran married in September 1947 and were legally divorced in February 1972; the Veteran died in August 1988. 

2.  Following the divorce of the Veteran and the appellant in February 1972, the Veteran and the appellant did not thereafter remarry each other, or otherwise hold themselves out as husband and wife.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse of the Veteran for the purpose of entitlement to VA benefits.  38 U.S.C.A. §§ 101, 103, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.102 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In this case, the law, and not the facts, is dispositive of the claim for recognition as the surviving spouse of the deceased Veteran for the purpose of entitlement to VA death benefits, including nonservice-connected death pension with SMP, based on the need for A&A or on being housebound.  Hence, the duties to notify and assist imposed by the VCAA are not applicable to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

There is no further assistance that would be reasonably likely to assist the appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

The evidence reflects that the appellant and the Veteran were married in September 1947.  They divorced in February 1972.  The Veteran died in August 1988.

The appellant contends that she should be recognized as the deceased Veteran's surviving spouse and granted entitlement to VA death benefits, including nonservice-connected death pension with SMP, based on the need for A&A or on being housebound.  She asserts that their marriage was dissolved by reason of the Veteran's "cruel and inhuman treatment" of her.  

When a Veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include dependency and indemnity compensation (DIC), death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2014); 38 C.F.R. § 3.50(a) (2016).  Consequently, "surviving spouse" status is a threshold requirement for both DIC and death pension benefits.  For a person to establish recognition as a surviving spouse of a deceased Veteran, there must be evidence of a valid marriage to the Veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The validity of a marriage is determined based upon the law of the jurisdiction where the parties resided at the time of marriage or when the rights to benefits accrued.  38 C.F.R. § 3.1(j) (2016).  

A surviving spouse for VA purposes is defined as a person whose marriage to a Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2016).  

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a).

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).  The validity of a divorce decree, regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.  

The facts in this case are not in dispute.  The evidence of record shows that the appellant and the Veteran divorced in February 1972 and that she was not married to him at the time of his death in 1988.  The record includes an official divorce decree.  The appellant's daughter claims that it is unfair to deny her mother A&A due to being divorced because of the cruel and inhuman treatment of her mother by the Veteran, and that the appellant has battled depression most of her years since 1972.

The law clearly requires that a surviving spouse be married to the Veteran at the time of his death in order to be considered the surviving spouse.  As the appellant was not married to the Veteran at the time of his death, the appellant is not the Veteran's surviving spouse for the purpose of establishing entitlement to certain VA benefits.  38 C.F.R. §§ 3.1(j), 3.50. 

Although there are exceptions to the requirement that an appellant has lived continuously with a Veteran from the time of the marriage to the time of that Veteran's death, the exceptions only apply in instances where a Veteran and an appellant were still legally married at the time of the Veteran's death.  See 38 C.F.R. § 3.53 (2016).  There is no exception to the requirement that an appellant has been married to a Veteran at the time of the Veteran's death in order to be considered a surviving spouse.

Unfortunately, the exception cited by the appellant applies only to couples who are separated and therefore do not cohabitate.  A surviving spouse is defined by law as a person who was legally married to the Veteran at the time of the Veteran's death.  The appellant and the Veteran were divorced, not separated.  This bars the appellant from recognition as the Veteran's surviving spouse, regardless of the grounds of the divorce.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  Thus, under the general definition of a surviving spouse, once the appellant became divorced from the Veteran, she no longer can meet the criteria to achieve the status of a surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). 

Here, the divorce decree is of record.  No legal exception is applicable that would allow the appellant to receive VA death benefits.  She does not assert, nor does the evidence show, that she and the Veteran had, after the divorce, held themselves out as husband and wife.  The state of New York, which is where the appellant and the Veteran lived at the time they were married, and at the time of the Veteran's death, does not recognize common law marriages.  See N.Y. Dom. Re. § 11 (McKinney 1999).  As such, there is no legal way to recognize the appellant as having contracted a common law marriage in this state.

The evidence does not show and the appellant does not allege that she and the Veteran agreed to enter a marital relationship and cohabitated after their divorce.  There is no evidence to support a finding that the appellant and the Veteran held themselves out to the public as being married after the 1972 divorce or at the time of his death.

The appellant also contends that, despite her divorce from the Veteran, she was notified by the Office of Personnel Management (OPM) of her entitlement to the survivor annuity of a former federal employee as a former spouse.  However, VA operates under different regulations from OPM, and there is no legal provision under which the appellant may be recognized as a spouse for VA purposes.  Here, the appellant's argument essentially constitutes a theory of equitable relief.  However, the Board is without authority to grant it on an equitable basis, and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Although the Board is sympathetic to the appellant's claim, it is the law, and not the facts, that is dispositive of the claim as she does not meet the legal criteria to establish status as the deceased Veteran's surviving spouse for purposes of VA benefits.  Accordingly, the Board is left with no recourse but to deny as a matter of law the claim for VA death benefits, including nonservice-connected death pension with SMP, based on the need for A&A or on being housebound.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to recognition of the appellant as the surviving spouse for purposes of establishing eligibility for VA benefits is denied.



____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


